Name: Council Regulation (EEC) No 2315/86 of 21 July 1986 amending Annex VI to Regulation (EEC) No 3796/81 on the common organization of the market in fishery products
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  agricultural policy;  fisheries;  trade
 Date Published: nan

 25. 7. 86 Official Journal of the European Communities No L 202/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2315/86 of 21 July 1986 amending Annex VI to Regulation (EEC) No 3796/81 on the common organiza ­ tion of the market in fishery products certain freshwater fish originating in and coming from Sweden or Switzerland ; whereas it is therefore necessary to amend Annex VI to Regulation (EEC) No 3796/81 , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as last amended by the 1985 Act of Accession, and in particular Article 30 thereof, Having regard to the proposal from the Commission, Whereas, within the framwork of the free-trade agree ­ ments between the European Economic Community on the one hand, and the Kingdom of Sweden and the Swiss Confederation on the other, agreements in the form of an Exchange of Letters have been concluded following the accession of Spain and Portugal to the Community ; Whereas, in this Exchange of Letters, the Community undertakes to apply preferential treatment to imports of HAS ADOPTED THIS REGULATION : Article 1 Annex VI to Regulation (EEC) No 3796/81 shall be amended in accordance with the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly- applicable in all Member States . Done at Brussels, 21 July 1986 . For the Council The President G. HOWE (') OJ No L 379 , 31 . 12 . 1981 , p. 1 . No L 202/2 Official Journal of the European Communities 25. 7 . 86 ANNEX In subheading 03.01 A, the text following subheading 03.01 Alb) shall be replaced by the following : \\ Rate of duty Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 A. . . . I li I. . . . l a) . . . b) . . . I c) Lake white fish d) Other II . Eels (Anguilla spp) III . Carp IV. Other : 16 16 10 10 8 10 3 8 a) Ornamental fish . b) Other - 10 10 Free 8 The text of subheading 03.01 B I a) 2 and the corresponding footnotes shall be replaced by the follo ­ wing : l Rate of duty Heading number Description Autonomous % or levy (L) Conventional % 1 2 3 4 03.01 B. . . . I a) . . . 1 . . . . aa) . . . bb) . . . 2 . from 16 June to 14 February : aa) Fresh or chilled bb) Frozen . 20 (a) 20 (a) 1 5 (a) (b) 15(a)(b) (a) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (b) Duty exemption within the limits of an annual tariff quota of 34 000 tonnes to be granted by the competent authorities and subject to compliance with the reference price .